                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:14-CR-00072-KDB-DSC

 UNITED STATES OF AMERICA,


    v.                                                           ORDER

 FORTINO MALDONADO-GUILLEN,

                Defendant.


         THIS MATTER is before the Court on Defendant’s Motion for Compassionate Release

(Doc. No. 491) and his Supplemental Brief in Support of His Motion for Compassionate Release

(Doc. No. 505). The Government opposes the motion. (Doc. No. 509). Having carefully reviewed

Defendant’s motion, exhibits (including Defendant’s supplemental exhibit), and all other relevant

portions of the record, the Court will deny the motion for the reasons explained more fully below.

                                      I.    BACKGROUND

         A. Defendant’s Plea & Sentence

   Defendant was one of thirteen defendants indicted in a multi-count drug distribution

conspiracy. (Doc. No. 59). He pleaded guilty to one count of conspiracy with intent to distribute

cocaine in violation of 21 U.S.C. §§ 841, 846, and one count of money laundering conspiracy in

violation of 18 U.S.C. § 1956(h). (Doc. No. 188). As detailed in Defendant’s Presentence Report,

Defendant obtained cocaine from a source of supply in Virginia that he then gave to his nephew,

David Maldonado (“David”), to redistribute from February 2011 through July 2011. David would

travel to Defendant’s residence to receive the cocaine, then he would transport the cocaine and sell

it. David then returned the proceeds to Defendant. This cycle resulted in more than 100 kilograms


                                                 1
of cocaine being redistributed and hundreds of thousands of dollars exchanged over the course of

a few months. (Doc. No. 309: PSR, ¶¶ 9-11).

    Later, between February 2012 and October 2013, Defendant regularly obtained two to three

kilograms of cocaine from David, which Defendant then redistributed. Id. ¶¶ 11, 15-22, 27-32.

Then again in July 2014 through October 2014, Defendant regularly redistributed cocaine obtained

from other co-conspirators. Id. at ¶¶ 40-43, 50-57. In total, the amount of drugs reasonably

foreseeable by Defendant throughout the course of the conspiracy was at least 450 kilograms of

cocaine. Id. at ¶ 67.

    On June 9, 2016, Defendant was sentenced to two concurrent terms of 235 months of

imprisonment, which was the equivalent of a two-point downward variance from his guidelines

range of 292-365 months due to his age (47) and health concerns (arthritis). (Doc. No. 405); see

also (Doc. No. 309).

        B. Compassionate Release

    In April 2020, Defendant petitioned the warden of the Federal Correctional Institution (FCI)

Butner for compassionate release. The warden acknowledged that Defendant has “medical

conditions,” but denied his request for a sentence reduction because he did not “meet the criteria

under Debilitated Medical Condition” as defined in the BOP’s program statement (which aligns

with the Sentencing Commission’s policy statement at U.S.S.G. § 1B1.13). (Doc. No. 505-1, at 2).

    Shortly after Defendant was denied compassionate release by the warden, he contracted

COVID-19. (Doc. No. 505-3, at 199-200). Defendant suffered from a mild fever and reported a

cough, sore throat, and aches. (Doc. No. 496, at 53). Other than the symptoms accompanying his

initial diagnosis, Defendant’s medical records indicate that he did not report any symptoms or

respiratory concerns at any other time during the course of his treatment. See id. at 2-25, 29-47.



                                                2
On June 5, 2020, and again on June 8, 2020, Defendant tested negative for COVID-19. Id. at 5.

Due to his two negative tests, he was cleared to be removed from isolation. Id.

   Following the warden’s denial, Defendant appealed the decision to BOP’s regional counsel on

June 10, 2020. (Doc. No. 505-2). When Defendant received no response, he filed a pro se motion

for compassionate release in this Court on July 10, 2020. (Doc. No. 491). In his initial motion,

Defendant described his medical conditions as follows: “gout, blood clots in lungs, chronic

degenative [sic] joint disease in both elbows, polycythemia vera, left shoulder deformity, testicle

swelling, enlarged prostate, arthropathy, low back pain, disorder of eye and adnexa.” (Doc. No.

491, at 4).1 He also stated that he recently had surgery to remove a gastrointestinal stromal tumor.

   The Government filed a memorandum in opposition to Defendant’s motion for compassionate

release. (Doc. No. 495). In its opposition, the Government argued that Defendant did not show that

extraordinary and compelling reasons warranted his release in large part because he had already

contracted COVID-19 and recovered, suffering only minor symptoms.




   1  Defendant did not submit any medical records along with his initial compassionate release
motion, nor did he request the Court’s assistance in obtaining such medical records. These
conditions were also absent in Defendant’s Presentence Report, as Defendant was diagnosed with
most of these conditions after he was sentenced.
    Because it is a defendant’s burden to show that extraordinary and compelling reasons warrant
his release, numerous courts have denied compassionate release motions without prejudice when
a defendant has failed to substantiate his claims of medical diagnoses with the appropriate medical
records. See, e.g., United States v. Albertson, No. 1:16-cr-00250-TWP-MJD, 2020 WL 1815853,
at *2 (S.D. Ind. Apr. 8, 2020) (“The Court will not grant compassionate release on medical grounds
without documentation . . . .”); United States v. Clark, No. 3:13-cr-163-FDW-1, 2019 WL
1052020, at *3 (W.D.N.C. Mar. 5, 2019) (denying motion for compassionate release, in part,
because inmate failed to provide medical records to substantiate medical claims).
    When the Government responded to Defendant’s motion, it included only 69 pages of
Defendant’s medical records. Those medical records described Defendant’s COVID-19 diagnosis
and treatment, not his other medical conditions. (Doc. No. 505, at 6 n.3). Thus, the Court did not
have many of the relevant medical records substantiating Defendant’s claims of medical diagnoses
when it first considered his motion.
                                                 3
   The Court denied Defendant’s compassionate release motion, concluding that Defendant had

failed to show extraordinary and compelling circumstances warranted his release. The Court

reasoned: “the immediate threat serving as the basis for Defendant’s requested release—the risk

of Defendant contracting COVID-19 and becoming seriously ill—has passed.” (Doc. No. 498, at

7). The Court continued, “Recovery from a positive COVID-19 diagnosis, particularly where the

inmate suffered only minor symptoms, is not enough to show that extraordinary and compelling

circumstances warrant Defendant’s release.” Id. (citing numerous cases stating the same). The

Court also rejected Defendant’s speculative argument that extraordinary and compelling reasons

warranted his release because there was no guarantee that he is immune from contracting the virus

in the future. Id. (citing cases holding that a mere possibility of reinfection is inadequate to

constitute extraordinary and compelling reasons for release).

       C. Appeal & Joint Remand

   Defendant appealed the Court’s order denying his motion for compassionate release. The

Fourth Circuit Court of Appeals appointed the Federal Public Defender to represent him on appeal.

Defendant filed an opening brief and a motion to expand the record on appeal to include the

complete BOP medical records reflecting his medical conditions. The Fourth Circuit ordered the

Government to respond to the motion. The parties then agreed to a joint remand to this Court for:

(1) consideration of the Fourth Circuit’s recent decision in United States v. McCoy, 981 F.3d 271

(4th Cir. 2020), and; (2) consideration of new evidence of Defendant’s vaccination. The

Government agreed that it would not object to Defendant presenting this Court with his complete

medical records on remand.

   Upon remand, this Court entered a text-only order requiring supplemental briefing by the

parties. Defendant filed his supplemental brief, along with his complete BOP medical records, on



                                                4
May 13, 2021. (Doc. No. 505). The Government filed a response in opposition on May 26, 2021.

(Doc. No. 509). Defendant filed a reply to the Government’s response on June 2, 2021. (Doc. No.

512). This matter is now ripe for review by this Court.

                                   II.   LEGAL STANDARD

   By statute, a court “may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c). However, Congress has provided a few exceptions to this general rule. One such

exception is a motion for compassionate release. Before the passage of the First Step Act, district

courts were only permitted to reduce a term of imprisonment on motions for compassionate release

made by the Director of the BOP. Now, a court may entertain a motion filed by a defendant. The

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, now

provides in pertinent part:

       (c) Modification of an imposed term of imprisonment.—The Court may not
       modify a term of imprisonment once it has been imposed except that—

       (1) in any case—

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment
       (and may impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

         (i)    extraordinary and compelling reasons warrant such a reduction

         ...

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .




                                                5
18 U.S.C. § 3582(c).2

       Despite the statute’s reference to “applicable policy statements,” there is currently no

applicable policy statement governing compassionate release motions filed by defendants. United

States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020). “The only policy statement that could possibly

be ‘applicable’” is U.S.S.G. § 1B1.13, but that provision, “[b]y its plain terms, . . . does not apply

to defendant-filed motions under § 3582(c)(1)(A).” Id. at 282 (emphasis added). Section 1B1.13

applies only to BOP-filed motions. As a result, district courts may consider any extraordinary and

compelling reason for release that a defendant might raise. Id. Still, the Fourth Circuit has

recognized that Section 1B1.13 provides helpful guidance to courts in determining what constitutes

“extraordinary and compelling reasons.” Id. at 282 n.7; United States v. High, 997 F.3d at 181,

186 (4th Cir. 2021). With respect to medical conditions, Section 1B1.13 states that extraordinary

and compelling reasons include when a “defendant is suffering from a terminal illness” or is

“suffering from a serious physical or medical condition . . . that substantially diminishes the ability

of defendant to provide self-care within the environment or a correctional facility and from which

he or she is not expected to recover.” U.S.S.G. 1B1.13 cmt. 1(A)(i), (ii).

   Even if a court finds that a defendant has demonstrated extraordinary and compelling reasons,

the Court must consider the § 3553(a) sentencing factors “to the extent that they are applicable”

before granting release. 18 U.S.C. § 3582(c)(1)(A). Those factors include “the nature and

circumstances of the offense”; “the history and characteristics of the defendant”; “the need to avoid

unwarranted sentence disparities”; and the need for the sentence to “provide just punishment,”




   2
      The parties do not dispute that Defendant has exhausted his administrative remedies as
required under the statute. Therefore, the Court will not address exhaustion. See United States v.
Alam, 960 F.3d 831 (6th Cir. 2020) (holding the administrative exhaustion requirement is non-
jurisdictional).
                                                  6
“afford adequate deterrence,” “protect the public,” and “provide the defendant with . . . training,

medical care, or other correctional treatment in the most effective manner.” 18 U.S.C. § 3553(a).

Furthermore, a defendant seeking compassionate release has the burden of establishing that such

relief is warranted. See, e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020);

United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019).

                                      III.   DISCUSSION

           A. Extraordinary and Compelling Reasons

   As stated above, because there is no applicable policy statement that applies to defendant-filed

motions, the Court can consider any extraordinary and compelling reasons when considering a

motion for compassionate release.3 Nevertheless, while the Court may consider any extraordinary

and compelling reasons justifying release, the burden is still on Defendant to show that such

reasons exist.

   Defendant contends that “his significant medical conditions—which exacerbate his high risk

for severe complications from a Covid-19 reinfection [ ]—and the COVID outbreak at FCI Butner

establish extraordinary and compelling reasons to grant his motion.” (Doc. No. 505, at 15). The

parties do not dispute that Defendant has serious medical conditions. Defendant suffers from two

types of cancer—his medical records reflect that he recently had a gastrointestinal stromal tumor



   3  While the Court, admittedly, could have been clearer in its prior order, it did not adopt the
Government’s previous argument that U.S.S.G. § 1B1.13 was binding on defendant-filed motions.
Rather, by stating that “the majority of courts do not find the Policy Statement binding,” the Court
intended to make it clear that it was not bound by the Policy Statement in its consideration of
Defendant’s motion. When the Court stated that it agreed with the Government that Defendant had
failed to establish extraordinary and compelling reasons justifying release, it meant just that—
Defendant had not shown that extraordinary and compelling reasons warranted his release. It was
not an adoption of the Government’s argument that U.S.S.G. § 1B1.13 was binding on the Court
when considering defendant-filed compassionate release motions.
                                                 7
removed and also suffers from polycythemia vera, a type of blood cancer that causes bone marrow

to create too many red blood cells. He also suffers from hypertension and gastrointestinal reflux

disorder (GERD). (Doc. No. 505, at 11).

   The Center for Disease Control and Prevention (CDC) lists cancer and heart conditions, like

hypertension, as factors placing persons at an increased risk of serious illness from COVID-19.

People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (updated May 13, 2021). While not listed

on the CDC website as an underlying medical condition associated with high risk for severe

COVID-19, Defendant cites to a study concluding that GERD patients may face a higher risk of

serious illness or death from COVID-19. (Doc. No. 505, at 14). Defendant also claims to suffer

from “long-haul” COVID symptoms, stating that he now uses an inhaler multiple times a day for

dry cough, chest congestion, and shortness of breath.

   While these are serious medical concerns, Defendant is distinguishable from others who suffer

from similar serious medical conditions for two reasons: (1) Defendant has contracted and

recovered from COVID-19; and, more importantly, (2) Defendant has received the COVID

vaccine.

   Defendant argues that his prior COVID-19 infection “does not attenuate his risk should he

become reinfected with the virus.” (Doc. No. 505, at 15). He cites to a number of decisions in

which courts granted compassionate release even when a defendant had already contracted and

recovered from the disease because of the risk of serious illness or death if reinfected. As for the

vaccine, Defendant notes that the CDC states that risk of a COVID infection in fully vaccinated

people cannot be completely eliminated and that scientist “do not know how long the Covid-19

antibodies—whether from infection or by vaccine—will last, even in patients without risk factors.”



                                                 8
(Doc. No. 505, at 20-21). This is especially dangerous, Defendant argues, when there are COVID

variants that the vaccine may not be effective against. Further, Defendant notes that the CDC

website acknowledges that individuals with weakened immune systems may not be fully protected

even if they are fully vaccinated. Id. at 21 (citing to Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/recommendations/underlying-

conditions.html (last updated June 16, 2021)). Defendant also cites to district courts that have

granted compassionate release to fully vaccinated defendants due to the “uncertainty” surrounding

the “degree and duration of protection vaccines provide.” Id. at 22-24. Ultimately, Defendant urges

the Court to find that his “prior Covid infection and current vaccine do not guarantee a lack of

risk” to Defendant’s health or life and that his COVID “risk factors, including his presence at

Butner, are extraordinary and compelling reasons to justify granting compassionate release.” Id.

at 24 (emphasis added).

    As for Defendant’s prior infection, Defendant contracted and recovered from the disease. As

this Court stated in its last order:

                The immediate threat serving as the basis for Defendant’s requested
        release—the risk of Defendant contracting COVID-19 and becoming seriously
        ill—has passed. Recovery from a positive COVID-19 diagnosis, particularly where
        the inmate suffered only minor symptoms, is not enough to show that extraordinary
        and compelling circumstances warrant Defendant’s release. See, e.g., United States
        v. Shahbazpour, No. 4:18-cr-557-JD-2, 2020 WL 3791633, at *2 (N.D. Cal. July 7,
        2020) (denying compassionate release for defendant with recent series of staph,
        MRSA, and upper respiratory infections who had fully recovered from COVID-19
        because “the immediate threat to [defendant] has passed with no serious long-term
        complications for him”); United States v. Pinkston, No. 606-026-1, 2020 WL
        3492035 (S.D. Ga. June 26, 2020) (stating, regarding a 70-year-old inmate who
        tested positive for COVID-19 in prison, that “[defendant’s] health was not
        sufficiently compromised by COVID-19 to qualify as a serious medical
        condition”); United States v. Gregory, No. 11 CR 745, 2020 WL 3036001 (N.D.
        Ill. June 5, 2020) (denying compassionate release for defendant who already
        contracted COVID-19); United States v. Zahn, No. 4:18-cr-00150-JD-1, 2020 WL
        3035795 (N.D. Cal. June 6, 2020) (“[T]he immediate threat to [defendant] has
        passed, fortunately with no serious complications of any kind. That is enough to

                                                9
       find that he has not proffered an extraordinary and compelling reason for release
       under 18 U.S.C. § 3582(c)(1)(A)(i).”).

(Doc. No. 498, at 7). The Government cites to a number of more recent cases denying

compassionate release motions on similar grounds that this Court relied on in its earlier order.

(Doc. No. 509, at 17-18).

   Even more important, Defendant has received both doses of the vaccine since the Court’s

previous order. Defendant received the first dose of the Pfizer vaccine on December 19, 2020,

followed by the second dose on January 6, 2021. The CDC reports that vaccinations protect

individuals from getting sick with COVID-19, Myths and Facts about COVID-19 Vaccines, CDC

(Mar. 11, 2021), https://www.cdc.gov/coronavirus/2019-ncov/vaccines/facts.html, and “may also

help keep you from getting seriously ill even if you do get COVID-19,” Benefits of Getting a

COVID-19       Vaccine,     CDC     (Jan.    5,    2021)    https://www.cdc.gov/coronavirus/2019-

ncov/vaccines/vaccine-benefits.html. The CDC also notes that vaccines currently available in the

United States have been shown to be “highly effective” at preventing COVID-19. Id.

   Just as Defendant cites to studies and cases supporting his proposition that vaccinated

defendants are still at risk of contracting the virus (or a variant of the virus), the Government cites

to a Food and Drug Administration Memorandum on the Pfizer vaccine that indicates the vaccine

was 95% effective in preventing COVID-19 infection, even amongst those with underlying

conditions. FDA Decision Memorandum, Pfizer—Dec. 11, 2020, at 23 (available at

https://www.fda.gov/media/144416/download. The Government cites to a number of other studies

confirming the efficacy of the vaccine in all people. (Doc. No. 509, at 12).

   Further, Defendant claims that the “unusually harsh conditions of confinement” at Butner

contribute to his extraordinary and compelling reasons justifying release. (Doc. No. 505, at 24). In

response, the Government points to the BOP’s extensive and professional efforts it has taken to

                                                  10
curtail the virus. As of June 24, 2021, the BOP reports that there are no inmate or staff COVID

cases at any of the Butner facilities. While the Court cannot predict the future and recognizes that

these numbers can change, the fact that there are currently no confirmed COVID cases at Butner

weighs against Defendant’s argument. In fact, the confirmed COVID cases across all of the BOP

facilities is down significantly, with Bennettsville FCI having the highest number of positive

inmates with only 11 cases. The Court certainly hopes that these drastically lower numbers indicate

that the larger COVID outbreaks described by Defendant are behind us.

   It is Defendant’s burden to show that extraordinary and compelling circumstances justify his

release. However, speculative concerns that Defendant “may” be reinfected with the virus,

particularly where he has already been vaccinated, are not enough to satisfy Defendant’s burden.

(See Doc. No. 509, at 14-15) (citing a number of cases finding that speculative concerns about

becoming infected with the virus after receiving the vaccine are too speculative, even when the

defendant suffers from serious underlying health conditions).

   Because of the broad discretion district courts have in granting compassionate release and the

highly individualized inquiry required for these types of motions, it comes as no surprise that there

are numerous cases that support both Defendant’s and the Government’s positions. (See Doc. Nos.

505, at 16-17, 22-24; 509, at 13-14; 17-18). Even Defendant himself recognizes that “[t]here is no

consensus against compassionate release for vaccinated inmates and reasonable jurists have come

to different conclusions on whether to grant compassionate release in these circumstances.” (Doc.

No. 505, at 6). The fact of the matter is, there remains many unknowns surrounding the virus.

“Unknowns,” however, are not enough to constitute extraordinary and compelling reasons for

compassionate release.




                                                 11
   As of now, the prevailing scientific view is that the vaccines are effective and substantially

mitigate the risk of severe COVID infection. As one district court has noted, “It is, of course,

possible that future research will demonstrate that current, or future, COVID-19 variants mitigate

the effectiveness of the [ ] vaccine to such an extent that the vaccine no longer provides individuals

with effective protection. However, [defendant] has not demonstrated that such is the case today

and, it bears emphasizing, the burden falls upon [defendant] to demonstrate that compassionate

release is warranted.” United States v. Singh, 2021 WL 928740, at *3-4 (M.D. Pa. Mar. 11, 2021).

           B. Section 3553(a) Factors

   Even if Defendant were able to show extraordinary and compelling reasons, the applicable

§ 3553(a) factors do not support release. The applicable § 3553(a) factors include “the nature and

circumstances of the offense”; “the history and characteristics of the defendant”; and the need for

the sentence to “provide just punishment,” “afford adequate deterrence,” and “protect the public.”

18 U.S.C. § 3553(a).

   While Defendant’s criminal history is low, Defendant participated in a multi-year conspiracy

involving the distribution of an extraordinary 450 kilograms of cocaine. At sentencing, the Court

stated that if it was not for his poor health, Defendant’s actions as a leader, maintaining a premise

in the drug trafficking conspiracy, and the actions constituting his money laundering support a

within the guideline sentence. (Doc. No. 427, at 16-17). When Defendant appealed to the Fourth

Circuit, his sentence was upheld thereby affirming that Defendant’s sentence of 235 months was

a reasonable sentence for Defendant’s conduct.

   Moreover, when considering whether the need for the sentence provides just punishment and

will afford adequate deterrence, the Court may consider how much of a defendant’s sentence he

has served thus far. Here, Defendant has served only 79 months of his 235 months sentence, which



                                                 12
amounts to only a third of his given sentence. Releasing Defendant at this time would fail to

provide just punishment and afford adequate deterrence for Defendant’s conduct in a large drug

conspiracy.4 (See Doc. No. 509, at 19) (citing to a number of cases holding the same).

   Finally, while Defendant’s post-sentencing rehabilitation (including his familial support, BOP

plan/program review, and lack of any disciplinary infractions), are laudable, they do not outweigh

the § 3553(a) factors discussed above. Thus, after consideration of the § 3553(a) factors, the Court

finds compassionate release is not warranted.

                                          IV.     ORDER

   For these reasons, Defendant’s Motion for Compassionate Release, (Doc. No. 491), is

DENIED.

   SO ORDERED.


                               Signed: June 24, 2021




   4
     The Court also notes the importance of just punishment and adequate deterrence in this case,
where Defendant refused to assist the Government and sought to withdraw his plea agreement by
denying involvement in a significant part of the drug trafficking conspiracy. As the Court stated at
sentencing, Defendant’s claim “does not carry credibility with it in light of the evidence abundantly
cataloged in the factual basis statement.” (Doc. No. 427, at 15).
                                                  13
